Exhibit (10)(iv)

COOPER TIRE & RUBBER COMPANY

CHANGE IN CONTROL SEVERANCE PAY PLAN

Confidentiality and Non-Compete Agreement

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) or (c) of the Cooper Tire & Rubber Company Change in Control
Severance Pay Plan, (amended and restated as of August 4, 2010 ) (the “Plan”);
and

WHEREAS, the Executive is required to sign this Confidentiality and Non-Compete
Agreement (“Agreement”) in order to receive the Severance Compensation and the
other benefits described in the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

 

1. Effective Date of Agreement. This Agreement is effective on the date set
forth below and will continue in effect as provided herein.

 

2. Confidentiality; Confidential Information. In consideration of the payments
to be made and the benefits to be received by the Executive pursuant to the
Plan:

 

  (a) The Executive acknowledges and agrees that in the performance of his
duties as an employee of the Cooper Tire & Rubber Company (the “Company”) or an
Affiliated Employer, he was brought into frequent contact with, had access to,
and became informed of confidential and proprietary information of the Company
and the Affiliated Employers and/or information which is a trade secret of the
Company and/or an Affiliated Employer (collectively, “Confidential
Information”), as more fully described in Subsection (b) of this Section. The
Executive acknowledges and agrees that the Confidential Information of the
Company and the Affiliated Employers gained by the Executive during his
association with the Company and the Affiliated Employers was developed by
and/or for the Company and the Affiliated Employers through substantial
expenditure of time, effort and money and constitutes valuable and unique
property of the Company and the Affiliated Employers.

 

  (b) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, use or
suffer to be used in any manner any Confidential Information of the Company or
an Affiliated Employer without limitation as to when or how the Executive may
have acquired such Confidential Information. The Executive specifically
acknowledges that Confidential Information includes any and all information,
whether reduced to writing (or in a form from which information can be obtained,
translated, or derived into reasonably usable form), or maintained in the mind
or memory of the Executive and whether compiled or created by the Company or an
Affiliated Employer, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company and the Affiliated Employers to
maintain the secrecy of Confidential Information, that such Confidential
Information is and will remain the sole property of the Company and the
Affiliated Employers, and that any retention or use by the Executive of
Confidential Information after the termination of the Executive’s employment
with and services for the Company and the Affiliated Employers shall constitute
a misappropriation of the Company’s Confidential Information.

 

1



--------------------------------------------------------------------------------

  (c) The Executive further agrees that he shall return, within ten (10) days of
the effective date of his termination as an employee of the Company and the
Affiliated Employers, in good condition, all property of the Company and the
Affiliated Employers then in his possession, including, without limitation,
whether in hard copy or in any other media (i) property, documents and/or all
other materials (including copies, reproductions, summaries and/or analyses)
which constitute, refer or relate to Confidential Information of the Company or
an Affiliated Employer, (ii) keys to property of the Company or an Affiliated
Employer, (iii) files and (iv) blueprints or other drawings.

 

  (d) The Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or an Affiliated Employer shall have become, through no fault of the
Executive, generally known to the public or the Executive is required by law
(after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
the Affiliated Employers under general legal or equitable principles or
statutes.

 

3. Non-Compete. The Executive agrees that he will not, without prior Committee
Action, for the period equal to the Executive’s Multiple number of year or years
utilized in the determination of Severance Pay in Section 1(b) of Exhibit A of
the Plan (the “Non-Compete Period”), engage in Competitive Activity, as
hereafter defined.

 

4. Non-Solicitation. The Executive further agrees that he will not, directly or
indirectly, during the Non-Compete Period:

 

  (a) induce or attempt to induce customers, business relations or accounts of
the Company or any of the Affiliated Employers to relinquish their contracts or
relationships with the Company or any of the Affiliated Employers; or

 

  (b) solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of the Affiliated
Employers or to terminate their engagements with the Company and/or any of the
Affiliated Employers or assist any competitors of the Company or any of the
Affiliated Employers in securing the services of such employees, agents or
independent contractors.

 

5. Definitions. For purposes of this Agreement, “Competitive Activity” means the
Executive’s participation, without the written consent of any one of the
Chairman, Chief Executive Officer, or Chief Operating Officer, if any, of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company or any Affiliated
Employer and such enterprise’s sales of any product or service competitive with
any product or service of the Company or any Affiliated Employer amounted to 5%
of such enterprise’s net sales for its most recently completed fiscal year and
if the Company’s net sales of said product or service amounted to 5% of, as
applicable, the Company’s or Affiliated Employer’s net sales for its most
recently completed fiscal year. “Competitive Activity” will not include (i) the
mere ownership of 5% or more of securities in any such enterprise and the
exercise of rights appurtenant thereto or (ii) participation in the management
of any such enterprise other than in connection with the competitive operations
of such enterprise. Capitalized terms in this Agreement shall have the
definitions contained in the Plan.

 

2



--------------------------------------------------------------------------------

6. Other Agreements. The confidentiality, non-compete and non-solicitation
covenants contained herein shall not supersede, repeal, replace, limit, amend or
otherwise modify any such covenants by Executive contained in any other
agreements, which other covenants will continue in full force and effect; it
being understood and agreed that all such covenants under this agreement and all
other agreements shall apply concurrently.

IN WITNESS WHEREOF, the Executive has executed and delivered this Agreement on
the date set forth below.

 

    Dated:                                                                      
                                   

[            ]

Executive

 

3